318 S.W.3d 320 (2010)
John C. DUVALL, Appellant,
v.
Chris KOSTER, Attorney General of Missouri, Respondent.
No. ED 94195.
Missouri Court of Appeals, Eastern District, Division Four.
August 24, 2010.
John C. Duvall, Helena, OK, pro se.
David J. Hansen, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
John C. Duvall ("Duvall") appeals from the judgment of the trial court dismissing his complaint against the Office of the Missouri Attorney General ("the Attorney General"). Duvall sets forth eight points concerning whether he had standing and whether the trial court had jurisdiction regarding his claims that the Attorney General violated the law in his investigation and prosecution of crimes.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the *321 reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).